Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to After Final Amendment

In response the Examiners Final Action filed 12/21/2020, Applicant Filed an After-Final Request, including amendments to the claims and submission of NEW claims without cancelling a corresponding number of finally rejected claims.    The proposed amendments filed after a final rejection, but prior to the date of filing a brief will NOT be entered because they: 1. Present additional claims without cancelling a corresponding number of finally rejected claims, that would require further consideration and/or search; and 2. Are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal (in contrast new claims would require further search and consideration).

Response to Arguments

Claim 1 states: An engine device comprising: 
an exhaust manifold provided on an exhaust side surface of a cylinder head; 
and an exhaust pressure sensor configured to detect an exhaust gas pressure in the exhaust manifold, wherein: the exhaust pressure sensor is attached to the cylinder head; 
and the exhaust manifold and the exhaust pressure sensor are connected to each other through an exhaust pressure path provided in the cylinder head.
Traditionally, an engine device having an exhaust pressure sensor configured to detect an exhaust gas pressure in an exhaust gas path is known (e.g. see Patent Literatures 1 and 2; hereinafter, referred to as PTL 1, PTL 2, respectively). Since the exhaust pressure sensor is vulnerable to heat, the exhaust gas path and the exhaust pressure sensor are connected through a pipe for detecting the exhaust pressure, so that a quantity of heat exceeding an allowable range15 is not transferred from the exhaust gas and components constituting the exhaust gas path to the exhaust pressure sensor.” (¶0002) and “An engine device according to an aspect of the present invention is an engine device including: an exhaust manifold provided on an exhaust side surface of a cylinder head; and an exhaust pressure sensor configured to detect an exhaust gas pressure in the exhaust manifold,5 wherein: the exhaust pressure sensor is attached to the cylinder head; the exhaust manifold and the exhaust pressure sensor are connected to each other through an exhaust pressure bypass path provided in the cylinder head and an exhaust pressure detection pipe connecting the exhaust pressure bypass path to the exhaust manifold; and a cooling water passage is provided nearby the exhaust pressure bypass path, in the cylinder head.” (¶0006).  Therefore by applicant’s own admission (cited PTL2) instances of locating an exhaust gas pressure sensor remotely from an exhaust gas manifold, for the purpose of estimating the pressure of the exhaust gas in an exhaust gas manifold, were known at the time of filing applicant’s instant application.  Additionally, a fundamental aspect of applicant’s disclosed invention is that the pressure sensor itself, is fluidly connected BUT remotely located from an exhaust manifold.  Therefore, any assertion that applicant’s disclosed invention is “directly” sensing a pressure “in” an exhaust manifold, would be improper.  Instead, a pressure at a location separate from the exhaust manifold is being measured by the sensor.  Examiner notes that Applicant’s arguments cite Bernoulli’s Equation (Page 7 of 15) for the purpose of deconstructing Examiner’s rejection on the basis that a pressure measured downstream of the exhaust manifold is not synonymous with pressure “in” the exhaust manifold.  However, the suggested analysis does not address any effect of velocity associated with applicant’s own inventive concept.  Specifically, that the exhaust gas in the manifold during operation is necessarily moving at a velocity as it flows thru the exhaust system while the exhaust gas entrained in the fixed volume path leading to the remotely located exhaust gas pressure sensor where measurement takes place, is NOT moving at any velocity (i.e. is static).  IF a disparity in exhaust gas velocity impacts the pressure measurement as-alleged, then does the pressure measured by the remotely located pressure sensor similarly NOT represent the actual pressure in the exhaust manifold that is flowing at an increased velocity?  Additionally, other scientific principles/laws are relevant to this discussion (in addition “Bernoulli’s”) when it comes to accurately determining parameters of gases.  For example, the ideal gas law establishes that for a gas contained in a fixed volume (Examiner suggests that applicant’s disclosed system comprising an exhaust gas sensor connected to an exhaust manifold via an exhaust pressure path, is an example of a fixed volume) the temperature and pressure are related.  See Sciencing.com, https://sciencing.com/pressure-decrease-volume-increases-9430.html (last visited 02/26/2021).  The ideal gas law states PV = nRT (“at a given temperature (T), the pressure (P) of a gas multiplied by the volume (V) it occupies is a constant. The latter tells us that when the mass of the gas (n) is held constant, the volume is directly proportional to the temperature.”).  In applicant’s invention, a stated objective of relocation of the sensor is to reduce the sensors exposure to the high temperature environment that exists in the exhaust manifold itself.  Therefore it is understood that the temperature of the exhaust gas at the remotely located sensor is necessarily lower than that of the temperature of the exhaust gas in the exhaust manifold.  In view of the ideal gas law, the pressure of the reduced temperature gas ‘at’ the sensor and the pressure of the high temperature exhaust gas ‘in’ the exhaust manifold can be expected to be different from one another.  However, this concept (i.e. how a measurement by the sensor is compensated to accurately reflect a pressure measurement within the volume of the exhaust manifold) is not addressed either in applicant’s originally filed disclosure or claims. As a result, as best understood by Examiner, Applicant’s disclosed invention merely detects “an exhaust pressure”, at-most, “correlated to” the exhaust pressure “in” an exhaust manifold.  Examination over the prior art is/was based on such a broadest reasonable interpretation.  If applicant’s positon is that the disclosed invention and claimed subject matter “directly” detect exhaust gas pressure “in” the exhaust gas manifold, then a question arises as to whether the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. (MPEP2163).

Regarding Applicant’s argument “The cited portions of Bianchi and Dods, individually or in combination, fail to disclose the specific combination of claim 1. For example, the cited portions of Bianchi and Dods, individually or in combination, fail to disclose "an exhaust pressure sensor configured to detect an exhaust gas pressure in the exhaust manifold . . . the exhaust manifold and the exhaust pressure sensor are connected to each other through an exhaust pressure path," as in claim 1.” (See Page 4 of 15); Examiner respectfully disagrees.  Examiner reiterates (See broadest reasonable claim interpretation section above) that the claim limitation “to detect an exhaust gas pressure in the exhaust gas manifold” has been reasonably interpreted to require detection of an exhaust gas pressure correlated to the exhaust gas pressure in the exhaust manifold.  MPEP2142.02(VI) states “A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984)”.  In the instant case, the entirety of each prior art reference must be considered and not exclusively the cited portions indicated in the office action.  For example, Bianchi discloses “With further reference to FIG. 2, the engine 1 is provided with an exhaust gas recirculation system 27, commonly denoted by the acronym EGR ("exhaust gas recirculation"), which is designed to recirculate part of the exhaust gas from the manifold 17 to the ducts 12. The system 27 comprises a valve 28 (illustrated schematically in FIG. 1 and partly in FIG. 2) which is integrated in an end portion 29 of the manifold 17 and which is controlled by an electronic processor of known type (not shown) for controlling the opening/closing of a passage 30 provided in the portion 29 and for varying the flow rate of exhaust gas bled off through said passage 30.” (Col. 3 lines 4+).  Therefore Bianchi clearly and explicitly discloses that the system is configured to vary the flow rate of exhaust through passage 30 via valve which is controlled by an electronic processor of a known type.  Dods discloses  “As shown, the controller 130 includes an EGR flow rate circuit 136 and an EGR flow control circuit 138. The EGR flow rate circuit 136 is structured to interpret pressure measurements from the first and second pressure sensors 122, 126 of the differential pressure sensor 120, and to determine the EGR flow rate based on the interpreted pressure values.” (¶0125) and “The EGR flow control circuit 138 is structured to transmit a control signal to the EGR valve 119 in response to the determined EGR flow rate.” (¶0026).  Bianchi is largely silent as to how the electronic processor controls the EGR valve in order to vary the flow rate of exhaust gas thru the passage 30 (i.e. a bypass path which selectively returns exhaust gas to the intake).  Dods further discloses that the incorporation of pressure sensors (fig. 1 126/122 or Fig. 210/208) which facilitate accurate pressure measurement of the exhaust gas flowing from the exhaust manifold 108, “provides improved performance and reduced part count, which ultimately reduces component and manufacturing costs” (¶0014).  Accordingly, the proposed modification of the electronically controlled, adjustable EGR flow rate system of Bianchi, to incorporate the subject matter of Dods (i.e. use of pressure sensors fitted directly to the cylinder head and connected to the exhaust manifold by an exhaust path; and further being configured to measure the pressure of an exhaust gas flowing from the exhaust manifold) flows naturally from the references as would be understood by a person of ordinary skill in the art at the time of applicant’s filing.  Additionally, Bianchi explicitly teaches pressure sensors (126/122 or 210/208) that are fitted directly to the cylinder head and wherein the pressure sensors are located in an exhaust pressure path such that the exhaust manifold and the exhaust pressure sensor are connected to each other through the exhaust pressure path.  The pressure sensors detect the pressure of the exhaust gas flowing through the exhaust pressure path, said exhaust pressure correlated to the exhaust gas pressure in the exhaust manifold.  Fig. 1 (Bianchi), for example shows that sensor 126 is located directly downstream of exhaust manifold 108 and so receives the exhaust gas flow therefrom.

Regarding Applicant’s Argument “Dods is silent with respect to an exhaust gas pressure sensor in fluid communication with the exhaust manifold via a fluid passage used exclusively for exhaust manifold pressure detection (i.e., a fluid passage in which gas does not flow). Thus, Dods does not describe measuring a pressure in an exhaust manifold. In Dods, the pressures from the EGR crossover tube 110 does not correspond to the pressure in the exhaust manifold 108.” (Page 6 of 15); Examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention (i.e. “an exhaust gas pressure sensor in fluid communication with the exhaust manifold via a fluid passage used exclusively for exhaust manifold pressure detection”), it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, Dods discloses measurement of a pressure correlated to the exhaust gas “in” the exhaust manifold since the location of the sensors (e.g. 126) receives exhaust gas directly from the exhaust manifold.  The plain language of the claim, under the aforementioned broadest reasonable interpretation, does not require anything more.
  
In response to Applicant’s arguments (pages 7-9) citing Bernoulli’s Equation and effects of fluid velocity on pressure) directed towards establishing a non-correlative relationship between the exhaust gas pressure detected by Bianchi and the exhaust gas pressure “in” the exhaust manifold, Examiner respectfully disagrees and notes that the arguments are moot.  As-claimed, the limitations merely require measurement of a pressure correlated to the pressure “in” the exhaust manifold.
  
In response to Applicant’s Arguments (Page 10-11), “In the present case, the Office has not explained the proposed modification to Bianchi. Rather, the Office has merely stated that it would have been obvious "to incorporate the teachings of Dods to include and an exhaust pressure sensor configured to detect an exhaust gas pressure in the exhaust manifold, wherein: the exhaust pressure sensor is attached to the cylinder head; the exhaust manifold and the exhaust pressure sensor are connected to each other through an exhaust pressure path provided in the cylinder head."” And “An explanation of why it would have been obvious to combine two references is not the same as an explanation of how the two references would be combined. This is evident from MPEP § 706.02(j) which provides the Office must both explain why the combination is obvious and how the combination would be made. The Office's rejection of claim 1 is improper until is explains how it proposes to modify Bianchi in view of Dods.” And “Accordingly, Applicant believes there is not a practical arrangement that the Office can propose for obtaining an accurate flow rate based on pressure measurements from two locations of the duct 37 in Bianchi. If the Office disagrees with Applicant, Applicant kindly request the Office to explain its proposed modification to Bianchi as required under MPEP § 706.02(j). Until the Office explains the proposed modification, the rejection of claim 1 is improper.”; Examiner respectfully disagrees.  The proposed modification is simply to incorporate pressure sensors directly into the cylinder head, positioned as necessary to measure the pressure of the exhaust gas in a path that connects the exhaust manifold to the exhaust pressure sensor(s).  An exact proposed positioning of the elements into Bianchi based on the teachings of Dods is not a requirement for establishing obviousness since the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this instance, the prior art establishes that incorporation of exhaust gas pressure sensors into the cylinder head of an internal combustion engine is advantageous (i.e.  “provides improved performance and reduced part count, which ultimately reduces component and manufacturing costs” (¶0014).  A person of ordinary skill in the art at the time of applicant’s filing would thus be motivated and fully capable of incorporating the concept of integrally mounted exhaust gas pressure sensors into the unique and specific design constraints of a given engine, without demonstrating any inventive effort.

In response to Applicant’s Arguments (Page 12) “Applicant submits that the Office has failed to provide a sufficient explanation as to why the claimed invention would have been obvious.” And “It is unclear why it would have been obvious to add additional components (e.g., pressure sensors) and manufacturing steps (e.g., casting pressure sensor ports) to Bianchi to reduce component and manufacturing costs when Bianchi does not require a pressure sensor to operate.”; Examiner respectfully disagrees.  Bianchi discloses “With further reference to FIG. 2, the engine 1 is provided with an exhaust gas recirculation system 27, commonly denoted by the acronym EGR ("exhaust gas recirculation"), which is designed to recirculate part of the exhaust gas from the manifold 17 to the ducts 12. The system 27 comprises a valve 28 (illustrated schematically in FIG. 1 and partly in FIG. 2) which is integrated in an end portion 29 of the manifold 17 and which is controlled by an electronic processor of known type (not shown) for controlling the opening/closing of a passage 30 provided in the portion 29 and for varying the flow rate of exhaust gas bled off through said passage 30.” (Col. 3 lines 4+).  Therefore Bianchi clearly and explicitly discloses that the system is configured to vary the flow rate of exhaust through passage 30 via valve which is controlled by an electronic processor of a known type.  Dods discloses  “As shown, the controller 130 includes an EGR flow rate circuit 136 and an EGR flow control circuit 138. The EGR flow rate circuit 136 is structured to interpret pressure measurements from the first and second pressure sensors 122, 126 of the differential pressure sensor 120, and to determine the EGR flow rate based on the interpreted pressure values.” (¶0125) and “The EGR flow control circuit 138 is structured to transmit a control signal to the EGR valve 119 in response to the determined EGR flow rate.” (¶0026).  Bianchi is largely silent as to how the electronic processor controls the EGR valve in order to vary the flow rate of exhaust gas thru the passage 30 (i.e. a bypass path which selectively returns exhaust gas to the intake).  Dods further discloses that the incorporation of pressure sensors (fig. 1 126/122 or Fig. 210/208) which facilitate accurate pressure measurement of the exhaust gas flowing from the exhaust manifold 108, “provides improved performance and reduced part count, which ultimately reduces component and manufacturing costs” (¶0014).  Accordingly, the proposed modification of the electronically controlled, adjustable EGR flow rate system of Bianchi, to incorporate the subject matter of Dods (i.e. use of pressure sensors fitted directly to the cylinder head and connected to the exhaust manifold by an exhaust path; and further being configured to measure the pressure of an exhaust gas flowing from the exhaust manifold) flows naturally from the references as would be understood by a person of ordinary skill in the art at the time of applicant’s filing.  Additionally, with respect to “It is unclear why it would have been obvious to add additional components (e.g., pressure sensors) and manufacturing steps (e.g., casting pressure sensor ports) to Bianchi to reduce component and manufacturing costs when Bianchi does not require a pressure sensor to operate.”; Dods discloses “Embodiments also provide a robust and cost-effective system by which EGR flow can be measured directly rather than indirectly. As mentioned above, many conventional systems measure EGR flow indirectly by measuring fresh air intake flow and estimating EGR flow algorithmically. Some conventional systems directly measure EGR flow; however, such systems require specially-machined orifices in the external piping. In contrast, the instant EGR crossover tube including the Venturi tube configuration enables a differential pressure sensor to be mounted directly to the cylinder head and into the EGR crossover tube via bores drilled therein.” And “the instant EGR crossover tube including the Venturi tube configuration provides improved performance and reduced part count, which ultimately reduces component and manufacturing costs.” (¶0014).  Therefore Dods establishes that conventional solutions for measuring exhaust gas pressure comprise adding ports to external piping (e.g. exhaust manifold), and in contrast, the proposed solution “provides improved performance and reduced part count, which ultimately reduces component and manufacturing costs” by advantageously mounting/locating pressure sensors directly into the cylinder head.
In regards to Applicant’s Argument “It is unclear why the Office believes that Dods could be used to improve Bianchi on the basis of direct pressure measurement when Dods does not disclose direct pressure measurement.  Applicant submits that it would not be obvious to modify Bianchi to include extra components in view of Dods to reduce costs and improve performance. Thus, it is respectfully submitted that the Office's proposed motivation for combining Bianchi and Dods is deficient.” (Page 13); Examiner respectfully disagrees.  Bianchi is largely silent as to how the electronic processor controls the egr valve to regulated exhaust gas flow rate.  Therefore Bianchi discloses an EGR system ready for improvement.  Dods discloses a system which establishes that exhaust gas pressure measurement, from sensors mounted/fitted directly to the cylinder head and configured to detect an exhaust gas pressure correlated to (if not the same as) the exhaust gas pressure in an exhaust manifold, “provides improved performance (of an EGR system) and reduced part count, which ultimately reduces component and manufacturing costs” (¶0014).  The preferred solution of Dods incorporates the sensors directly into the cylinder head because doing provides the aforementioned benefits in-contrast to alternate other disclosed ‘known’ solutions where sensor ports/bungs/fittings/etc to added external piping (e.g. exhaust manifold) for measuring exhaust gas pressure.

In regards to Applicant’s arguments (page 13-14) directed to Claims 2-3, Examiner respectfully disagrees for at least the reasons presented above with respect to Claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626.  The examiner can normally be reached on Campus: M-Th 8-5; Telework: Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 5712724536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN R KIRBY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747